Citation Nr: 1438450	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO. 12-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2011, the Veteran filed a claim to establish service connection for PTSD.  As will be discussed below, there is no valid PTSD diagnosis currently of record, although the Veteran submitted an August 2014 statement indicating that he was being treated for PTSD.  However, the Veteran has been diagnosed with a cognitive disorder not otherwise specified.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of above, the Board has expanded and recharacterized the Veteran's claim as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted a claim for service-connection for PTSD.  In an August 2014 correspondence, the Veteran asserted that he was being treated for PTSD at the West Los Angeles Healthcare Center, as well as at the Los Angeles outpatient clinic.  There are no corresponding records associated with the claims file at this time.  As such, remand is necessary in order to request and obtain these records.  Further, the record is currently negative for an Axis I diagnosis of PTSD.  VA treatment records, including a February 2011 report, do reflect that the Veteran has been diagnosed with a cognitive disorder not otherwise specified.  The record is negative for an opinion as to whether it is at least as likely as not that his cognitive disorder was caused by or incurred in service.  As such, remand is necessary to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain any outstanding VA treatment records from the VA Greater Los Angeles Healthcare System (GLA), to specifically include the VA West Los Angeles Healthcare Center and LA outpatient clinic, and any other associated outpatient clinics from June 2012 to the present.  Any attempts to obtain these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his psychiatric disorder.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be completed.  The examiner is asked to diagnose any current psychiatric disorders the Veteran may have.  The examiner is asked to provide the following opinion for any such identified disorder, as well as the Veteran's previously diagnosed cognitive disorder:

Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed psychiatric disorders were caused by or otherwise related to his military service?

If PTSD is diagnosed, the examiner is asked to specifically identify the stressor or stressors that support the diagnosis.
A full and complete rationale explaining the basis for the opinion must be provided.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. Thereafter, re-adjudicate the Veteran's claim for service connection with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



